UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7704



MARK STEVEN STANTON,

                                               Plaintiff - Appellant,

             versus


BOYD BENNETT; BONNIE BOYETTE; EDWARD CONN; R.
RICH; JAY CLARK,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-546-5-BO)


Submitted:    March 6, 2003                  Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Steven Stanton, Appellant Pro Se. James Philip Allen, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Steven Stanton appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.    See Stanton v. Bennett, No.

CA-01-546-5-BO (E.D.N.C. filed Oct. 25, 2002, entered Oct. 29,

2002).   We deny the motion for appointment of counsel.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                 2